Title: From Thomas Jefferson to Bushrod Washington, 25 October 1807
From: Jefferson, Thomas
To: Washington, Bushrod


                        
                            Sir
                            
                            Washington Oct. 25. 07.
                        
                        I recieved, the day before yesterday, a small box addressed to me, on opening which, I found in it letters
                            from mr Eccleston of Lancaster England, for yourself, Judge Marshall & myself. the one to me informed me that the box
                            contained a Medal of Genl. Washington for each of us, and the one under cover to me lying uppermost, I took it out,
                            without disturbing the package of what remained in the box. mr Chevallie passing on yesterday evening, I got him to take
                            charge of the box (which I nailed again) and to deposit it with mr Gadsden Alexa. subject to your order. you will
                            therefore be so good as to call for it at your convenience, and I will take the liberty of requesting your forwarding to
                            Judge Marshall the articles for him. I inclose you a letter from mr Eccleston to mr Maury, our Consul at Liverpool,
                            through whom he sent the box, & salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    